Exhibit 10.3

 

LOGO [g575384g0731215443698.jpg]

January 12, 2018

David Mock

Dear Dave:

Vitamin Shoppe Industries Inc. (“Company” or “The Vitamin Shoppe”) is very
pleased to offer you the position of Executive Vice President, Chief
Merchandising and Marketing Officer. You will report to the Chief Executive
Officer. Your start date will be on a date to be mutually agreed after the
issuance of an employment visa by U.S. immigration authorities, as discussed
below.

As you know, you cannot perform services as an employee of The Vitamin Shoppe
until you obtain an employment visa from U.S. immigration authorities.
Therefore, the Company will engage legal counsel to prepare a visa application
and you agree to cooperate with the Company and outside legal counsel to gather
all required documentation and to prepare to interview with immigration
authorities.

The Vitamin Shoppe will pay all costs associated with the visa application and
related attorneys’ fees. In addition, The Vitamin Shoppe will reimburse you for
all reasonable expenses you may incur in connection with gathering required
documentation. The Company anticipates that it will take approximately 8-10
weeks to obtain an employment visa on your behalf, including the time necessary
to gather documentation and prepare the application. This offer shall expire if
the visa is not obtained and your employment does not commence on or prior to
June 1, 2018 (unless such date is extended in writing by the parties hereto).

Your employment will be subject to all Company policies, procedures and
practices, including our Standards of Business Conduct and Health Enthusiast
Handbook. In addition, by accepting employment with the Company, you agree to
arbitrate any disputes arising out of your employment as set forth in the
Company’s Dispute Resolution Program, which you will be required to sign prior
to beginning your employment with the Company.

The following will outline the general terms of our engagement offer:

1. Position. You will perform the duties and services assigned to you by the
Company. You will devote your full time and attention to the affairs of the
Company and to your duties on the Company’s behalf. You will not be permitted to
engage in outside business activities unless approved by the Company; provided
that you may engage in charitable and community activities and manage your
personal investments so long as such activities do not, individually or in the
aggregate, interfere with the performance of your duties to the Company.
Notwithstanding, you will be permitted to continue to serve on the boards of
directors of other companies with prior approval from the Company, provided such
service does not individually or in the aggregate, interfere with the
performance of your duties to the Company.



--------------------------------------------------------------------------------

2. Compensation. During your employment, the Company will pay you a base salary
at a bi-weekly rate of $19,230.77 US, less lawful deductions, which is
equivalent to $500,000 US on an annualized basis. The Company conducts
performance appraisals and merit increase reviews for all employees annually.
You will be eligible for a performance appraisal and consideration for a merit
in March 2019.

3. Annual Bonus. You will be eligible to participate in the Vitamin Shoppe, Inc.
Management Incentive Plan (“MIP”), with a target bonus of 50% of your eligible
earnings in each calendar year. Payment of a MIP bonus is made on an annual
basis, based upon the Company’s performance against certain targets as outlined
or approved by the Board of Directors, and can be increased or decreased based
on the actual results and your individual performance toward mutually acceptable
objectives. Payments, if any, will usually be paid in the first quarter of the
following year, and in all events on or before March 15 of such year, after
appropriate approval from the Board of Directors, or the appropriate committee
of the Board of Directors. You acknowledge that the Company reserves the right
to change the structure of the MIP from time to time in their sole discretion.

4. Sign-On Cash Bonus. As an inducement for you to serve as an employee of the
Company, the Company will make a one-time cash payment in the gross amount of
$500,000 to you or to your designee promptly following the date your employment
commences (the “Sign-On Bonus”). The Sign-on Bonus, or any part of it, shall not
be earned until all conditions set out in this letter have been satisfied.

If, within six (6) months after the date of this letter, (A) you give notice of
resignation for any reason whatsoever or (B) your employment is terminated by
the Company due to (i) a violation of The Vitamin Shoppe Standards of Business
Conduct, any other policy governing the ethical performance of your job and/or
any other law applicable to the ethical conduct of business, (ii) any conduct
giving rise to immediate discharge (other than for performance), (iii) your
failure or refusal to perform your material duties or (iv) your material breach
of this letter agreement or any other agreement between you and the Company,
then you shall repay to the Company the entire net amount of the Sign-On Bonus
actually received by you (the “Net Sign-On Amount”).

If none of the foregoing events occurs within six (6) months after the date of
this letter, then 30% of the Net Sign-On Amount shall no longer be subject to
recoupment by the Company pursuant to this Section. The remainder of the Net
Sign-Amount (the “Remainder Amount”) shall remain subject to recoupment for an
additional twenty-four (24) months; provided, however, that with each completed
month of service beyond the first six (6) months after the date of this letter
an additional 4.2% of the Remainder Amount shall no longer be subject to
recoupment by the Company.

The amount owed pursuant to this Section will be deducted from your last
paycheck(s) to the extent permitted by law; provided that if the amount owed is
greater than what was deducted from your paychecks, the remaining balance will
be due within ninety (90) days following the date of termination of employment.

 

2



--------------------------------------------------------------------------------

5. Sign-On Equity Grant. As an inducement for you to accept employment with the
Company and as soon as practicable after your first date of employment and
subject to the approval of the Compensation Committee of the Board of Directors,
you will receive a one-time sign-on grant/award of restricted stock units
(“RSUs”) and performance share units (“PSUs”) valued at $500,000 as of the grant
date. The grant of RSUs and PSUs will be subject to terms regarding time-based
and/or performance-based vesting over a period of continued employment, and
forfeiture and repayment provisions if you breach certain covenants regarding
confidentiality, trade secrets, non-competition or have engaged in fraud, all of
which will be set forth in grant agreements to be entered into between you and
the Company. Each of the grants will be made pursuant to an individual award
agreement that shall contain substantially the same terms as similar awards
granted under the Plan.

For the avoidance of doubt, the grant of the RSUs and PSUs referred to herein is
contingent upon you becoming an employee of the Company. In the event that you
do not become an employee of the Company, whether it be because you fail to
secure an employment visa or for any other reason, the Company will not grant
you any RSUs or PSUs.

6. Annual Equity Grants. Provided you remain employed by the Company beginning
in 2019, you will be eligible to participate in the Plan. Whether or not equity
grants are made, and, if so, the amount of such grants is determined by the
Compensation Committee of the Board of Directors from time-to-time. Restricted
stock grants, if awarded, are subject to the terms of the Plan and the related
equity award agreements, which may include terms regarding time-based and/or
performance-based vesting over a period of continued employment, and forfeiture
and repayment provisions if you breach certain covenants regarding
confidentiality, trade secrets, non-competition or have engaged in fraud.

7. Paid Time Off. You will be eligible to accrue paid time off (“PTO”) based on
weeks worked, up to a maximum of 27 PTO days annually. Accrual, carryover, use
and forfeiture of PTO is subject to applicable Company policies.

8. Holidays. You will be eligible for paid holidays. The Company observes the
following holidays: Memorial Day, July 4th, Labor Day, Thanksgiving Day,
Christmas Day, and New Year’s Day.

9. Other Employee Benefits. You will be eligible for additional employee
benefits, including:

 

  •  

In lieu of the partially subsidized health insurance generally available to
employees of the Company, the Company shall make commercially reasonable efforts
to obtain a health insurance policy on your behalf that will cover any
catastrophic costs incurred by you while you are physically present in the
United States. Any such available plan will be partially subsidized by the
Company but will require your contribution.

 

  •  

While you are employed by the Company, the Company shall reimburse you costs
associated with annual preparation of your income tax filings in both the United
States and Canada, up to a maximum annual limit of $10,000.

 

  •  

401(k) eligibility on the first day of the month following one full calendar
month of employment. Following one full year of employment, the Company will
match 100% of the first 3% and 50% of the next 2% of your contribution. You will
be eligible to receive the Company match on the first day of the month following
your anniversary date.

 

3



--------------------------------------------------------------------------------

  •  

Company-paid basic life insurance and AD&D coverage in an amount equivalent to
your annualized salary, up to a maximum of $500,000.

 

  •  

Company-paid Long Term Disability insurance.

10. Employment at Will. Your employment will be “employment-at-will,” which
means it is not for any definite period of time and the terms and conditions of
employment may be modified or employment may be terminated by either you or by
the Company at any time, for any reason, or for no reason. Your
employment-at-will status will apply throughout your employment with the Company
and cannot be modified except by an express, written contract that is executed
by the Chief Executive Officer and you.

11. Intellectual Property. You acknowledge and agree that all writings,
inventions, improvements, processes, procedures, programs, techniques and other
data and information that are furnished to you by the Company or that you
design, generate or develop within the scope of your employment with the Company
or related to the business of the Company, whether on the Company’s property or
otherwise, whether alone or with others, are and will remain the sole and
confidential property of the Company. You specifically agree that all materials
that you design, generate or develop within the scope of your employment with
the Company, related to the business of the Company or using any confidential or
proprietary information of the Company will be considered “works made for hire”
under applicable law and that all such material will be owned exclusively by the
Company. You hereby assign and transfer to the Company all right, title and
interest that you may have in and to such materials under patent, copyright,
trade secret, trademark and other applicable laws.

12. Confidentiality and Restrictive Covenants. During your employment by the
Company, you agree that you will not, directly or indirectly, either for
yourself or for any other person, business, or entity, hire from the Company or
attempt to hire, divert or take away from the Company, any of the business of
the Company or any officer or employee of the Company. Upon commencement of
employment you will be asked to sign an agreement further acknowledging the
confidential nature of all information disclosed in connection with your
employment by the Company. You agree that in your work for the Company, you will
not use or disclose any confidential information, including trade secrets of any
current or former employer or third party to whom you have any obligation of
confidentiality. You further agree that you can perform your duties to the
Company without reliance on any such confidential information or trade secrets
of any current or former employer or third party. You agree that you will not
bring onto the Company’s premises, or transmit or store using any electronic
communication equipment or computer network or system of the Company, any
unpublished documents or property belonging to any current or former employer or
third party to whom you have any obligation of confidentiality, including any
documents or property containing confidential information or trade secrets. You
represent and agree that in connection with your anticipated employment with the
Company, including during your discussions with the Company, you (i) have not
breached any restrictive covenant agreement to which you are bound, and
(ii) have complied with all of your fiduciary obligations to any current or
former employer or third party to whom you have any such obligations.

 

4



--------------------------------------------------------------------------------

18 U.S.C. § 1833(b) states: “An individual shall not be held criminally or
civilly liable under any Federal or State trade secret law for the disclosure of
a trade secret that—(A) is made—(i) in confidence to a Federal, State, or local
government official, either directly or indirectly, or to an attorney; and
(ii) solely for the purpose of reporting or investigating a suspected violation
of law; or (B) is made in a complaint or other document filed in a lawsuit or
other proceeding, if such filing is made under seal.” Accordingly, you have the
right to disclose in confidence trade secrets to Federal, State, and local
government officials, or to an attorney, for the sole purpose of reporting or
investigating a suspected violation of law. You also have the right to disclose
trade secrets in a document filed in a lawsuit or other proceeding, but only if
the filing is made under seal and protected from public disclosure. Nothing in
this offer letter is intended to conflict with 18 U.S.C. § 1833(b) or create
liability for disclosures of trade secrets that are expressly allowed by 18
U.S.C. § 1833(b).

13. Taxes. All payments hereunder are subject to applicable tax withholdings.

14. Conditions. The Company supports a Drug Free Work Environment. Your
employment is contingent upon successful completion of a drug test. Instructions
for the drug test will be provided to you. Testing must be completed within
forty-eight hours prior to your first day of employment. Any questions regarding
our drug policy may be directed to the Human Resources Department, which is
available weekdays from 9 A.M. to 6 P.M. or by calling 201-552-6001.

The offer is also contingent on: (i) a successful background check; and
(ii) your completion of Section 1 of the Form I-9 on or before the end of your
first day of employment and your presentation of your original documentation
verifying your work eligibility and identification on or before the third day of
employment.

Please indicate your acceptance by returning a signed copy of this offer to the
Company.

We look forward with pleasure to your joining us.

 

Regards, /S/ Teresa Orth

Teresa Orth

SVP, Human Resources

 

CC:

Colin Watts, CEO

 

5



--------------------------------------------------------------------------------

Acknowledgment:

I have carefully read and fully understand each of the terms of the foregoing
offer of employment. I understand that by accepting employment with the Company,
I agree to arbitrate any dispute arising out of my employment as set forth in
the Company’s Dispute Resolution Program, which I will be required to sign prior
to beginning my employment. I further understand that my employment with the
Company is at-will, which means that either I or the Company may terminate the
employment relationship at any time, for any reason, with or without cause.

 

/S/ David Mock

    

January 11, 2018

David Mock      Date

 

6